Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
       Claims 11-24 are pending and have been examined.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 11-13, 16, 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (US 20040048101 A1 – hereinafter Thompson) in view of Xu (US 10069096 B1 – Xu).
	Regarding Claim 11, Thompson teaches an organic semiconductor device (see the entire document; Fig. 1; specifically, [0037] and as cited below), comprising:

    PNG
    media_image1.png
    501
    471
    media_image1.png
    Greyscale

Thompson – Fig. 1
a first conductive layer group ({120, 125, 130}; Fig. 1; [0037]), 
a second conductive layer group ({140, 150, 150}), 
a light emitting layer (135) disposed between the first conductive layer group ({120, 125, 130}) and the second conductive layer group ({140, 150, 150}) and in ohmic contact with the two groups (135 is in contact with the two groups as shown in Fig. 1), 
wherein the first conductive layer group ({120, 125, 130}) comprises an electron blocking layer (130) in ohmic contact with the light emitting layer (130 is in contact with 135 as shown in Fig. 1) and a hole transport layer (125) in ohmic contact with the electron blocking layer (125 is in contact with 130 as shown in Fig. 1).
But, Thompson does not expressly disclose wherein a HOMO energy level of the electron blocking layer is between a HOMO energy level of the hole transport layer and a HOMO energy level of the light emitting layer, and a LUMO energy level of the electron blocking layer is shallower than a LUMO energy level of the hole transport layer and a LUMO energy level of the light emitting layer.
However, in a related art, Xu teaches wherein a HOMO energy level of the electron blocking layer (Xu electron blocking layer; Fig. 2) is between a HOMO energy level of the hole transport layer (hole transport layer) and a HOMO energy level of the light emitting layer (emitting layer to the right of electron blocking layer; Fig. 2. Note: Fig. 2 shows on the bottom side HOMO energy level of electron blocking layer is between the hole transport layer and the emitting layer), and a LUMO energy level of the electron blocking layer is shallower than a LUMO energy level of the hole transport layer and a LUMO energy level of the light emitting layer (Xu Fig. 2 shows LUMO energy of level of electron blocking layer is shallower (that is in the x-direction) than a LUMO energy level of the hole transport layer and a LUMO energy level of the light emitting layer).

    PNG
    media_image2.png
    277
    581
    media_image2.png
    Greyscale

Xu – Fig. 2
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein a HOMO energy level of the electron blocking layer is between a HOMO energy level of the hole transport layer and a HOMO energy level of the light emitting layer, and a LUMO energy level of the electron blocking layer is shallower than a LUMO energy level of the hole transport layer and a LUMO energy level of the light emitting layer as taught by Xu into Thompson.
The ordinary artisan would have been motivated to integrate the teachings of Xu into Thompson in the manner set forth above for, at least, this integration will enable one skilled in the art to fabricate a OLED which will eliminate the electron leakage into hole transport layer as is well known in the art.
Regarding Claim 12, the combination of Thompson’s embodiment of Fig. 1 and Xu teaches claim 11 from which claim 12 depends.
Thompson’s embodiment of Fig. 1 and Xu does not expressly teach wherein the HOMO energy level of the hole transport layer is equal to or shallower than the HOMO energy level of the light emitting layer is shallower than HOMO of light emitting layer, and the LUMO level of the hole transport layer is equal to or shallower than the LUMO level of the light emitting layer.
However, in the embodiment of Figure 5, Thompson teaches wherein the HOMO energy level of the hole transport layer is equal to or shallower than the HOMO energy level of the light emitting layer (Fig. 5B - HOMO of NPD (5.5 eV) is shallower than HOMO of light emitting layer Irppz (5.2 eV) as shown in Fig. 5B), and the LUMO level of the hole transport layer is equal to or shallower than the LUMO level of the light emitting layer (Fig. 5B LUMO of hole transport layer NPD (2.6 eV) is shallower than LUMO of light emitting layer CBP (2.9 eV)). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the teachings of the embodiment of Figure 5B of Thompson into the combination of Thompson’s embodiment of Fig. 1 and Xu for the benefit of eliminating “the electron leakage into the NPD layer” – see Thompson [0119].
Regarding Claim 13, the combination of Thompson’s embodiment of Fig. 1 and Xu teaches claim 11 from which claim 13 depends.
But, the combination of Thompson’s embodiment of Fig. 1 and Xu does not expressly teach wherein an energy level difference for the hole transport layer ranges from 2.7 eV to 3.5 eV, an energy level difference for the host material of the light emitting layer ranges from 2.7 eV to 3.4 eV, the HOMO energy level of the electron 
However, in the embodiment of Figure 5, Thompson teaches the organic electroluminescent device of claim 11, wherein an energy level difference for the hole transport layer ranges from 2.7 eV to 3.5 eV (Fig. 5B – NPD – (5.5 eV – 2.6 eV = 2.9 eV), an energy level difference for the host material of the light emitting layer ranges from 2.7 eV to 3.4 eV (CBP – (6.1 eV – 2.9 eV = 3.2 eV), the HOMO energy level of the electron blocking layer ranges from 5.2 eV to 5.5 eV (HOMO of Irppz is 5.2 eV), the LUMO energy level of the electron blocking layer ranges from 1.9 eV to 2.1 eV (LUMO of Irppz is 1.6 eV. That is close to the claimed range. However, in the case where the claimed ranges “where the claimed ranges or amounts do not overlap with the prior art but are merely close” a prima facie case of obviousness exists. See MPEP 2144.05(I). Therefore, the claimed range is not patentable over the prior art), and 
an energy level difference between the HOMO energy level and the LUMO energy level of the electron blocking layer is greater than 3.2 eV (Irppz (5.2 eV – 1.6 eV= 3.6 eV).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the teachings of the embodiment of Figure 5B of Thompson into the combination of Thompson’s embodiment of Fig. 1 and Xu for the benefit of eliminating “the electron leakage into the NPD layer” – see Thompson [0119].
Regarding Claim 16, the combination of Thompson’s embodiment of Fig. 1 and Xu teaches claim 11 from which claim 16 depends.
But, the combination of Thompson’s embodiment of Fig. 1 and Xu does not expressly teach wherein an energy level difference for the hole transport layer ranges from 2.7 eV to 3.5 eV, an energy level difference for the host material of the light emitting layer ranges from 2.8 eV to 3.5 eV, the HOMO energy level of the electron blocking layer ranges from 5.2 eV to 5.5 eV, the LUMO energy level of the electron blocking layer ranges from 1.8 eV to 2.0 eV, and an energy level difference between the HOMO energy level and the LUMO energy level of the electron blocking layer is greater than 3.2 eV.
However, the embodiment of Fig. 5B, Thompson teaches wherein an energy level difference for the hole transport layer ranges from 2.7 eV to 3.5 eV (Fig. 5B – NPD – (5.5 eV – 2.6 eV = 2.9 eV), an energy level difference for the host material of the light emitting layer ranges from 2.8 eV to 3.5 eV (CBP – (6.1 eV – 2.9 eV = 3.2 eV), the HOMO energy level of the electron blocking layer ranges from 5.2 eV to 5.5 eV (HOMO of Irppz is 5.2 eV), the LUMO energy level of the electron blocking layer ranges from 1.8 eV to 2.0 eV (LUMO of Irppz is 1.6 eV. That is close to the claimed range. However, in the case where the claimed ranges “where the claimed ranges or amounts do not overlap with the prior art but are merely close” a prima facie case of obviousness exists. See MPEP 2144.05(I). Therefore, the claimed range is not patentable over the prior art), and 
energy level of the electron blocking layer is greater than 3.2 eV (Irppz (5.2 eV – 1.6 eV= 3.6 eV).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the teachings of the embodiment of Figure 5B of Thompson into the combination of Thompson’s embodiment of Fig. 1 and Xu for the benefit of eliminating “the electron leakage into the NPD layer” – see Thompson [0119].

Regarding Claim 20, Thompson teaches a display apparatus (see the entire document; Fig. 1 in view of Fig. 5B; specifically, [0037] and as cited below), comprising:
a substrate (110; Fig. 1; [0037]) and an organic electroluminescent device formed on the substrate (device on the substrate 110), 
wherein the organic electroluminescent device comprises a first conductive layer group ({115, 120, 125, 130}), 
a secondAttorney Docket No. 09180009USPreliminary Amendment conductive layer group ({140, 145, 150, 155, 160}), and 
a light emitting layer (135) disposed between the first conductive layer group ({115, 120, 125, 130}) and the second conductive layer group ({140, 145, 150, 155, 160}) and in ohmic contact with the two groups (135 is in contact with the two groups as shown in Fig. 1); 
the first conductive layer group ({115, 120, 125, 130}) comprises an electron blocking layer (130) in ohmic contact with the light emitting layer (130 is in contact with 135 as shown in Fig. 1) and a hole transport layer (125) in ohmic contact with the electron blocking layer (125 is in contact with 130 as shown in Fig. 1).
But, in the embodiment of Fig. 1, Thompson does not expressly disclose wherein a HOMO energy level of the electron blocking layer is between a HOMO energy level of the hole transport layer and a HOMO energy level of the light emitting layer, and a LUMO energy level of the electron blocking layer is shallower than a LUMO energy level of the hole transport layer and a LUMO energy level of the light emitting layer.
However, in a related art, Xu teaches wherein a HOMO energy level of the electron blocking layer (Xu electron blocking layer; Fig. 2) is between a HOMO energy level of the hole transport layer (hole transport layer) and a HOMO energy level of the light emitting layer (emitting layer to the right of electron blocking layer; Fig. 2. Note: Fig. 2 shows on the bottom side HOMO energy level of electron blocking layer is between the hole transport layer and the emitting layer), and a LUMO energy level of the electron blocking layer is shallower than a LUMO energy level of the hole transport layer and a LUMO energy level of the light emitting layer (Xu Fig. 2 shows LUMO energy of level of electron blocking layer is shallower (that is in the x-direction) than a LUMO energy level of the hole transport layer and a LUMO energy level of the light emitting layer).

    PNG
    media_image2.png
    277
    581
    media_image2.png
    Greyscale

Xu – Fig. 2
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein a HOMO energy level of the electron blocking layer is between a HOMO energy level of the hole transport layer and a HOMO energy level of the light emitting layer, and a LUMO energy level of the electron blocking layer is shallower than a LUMO energy level of the hole transport layer and a LUMO energy level of the light emitting layer as taught by Xu into Thompson.
The ordinary artisan would have been motivated to integrate the teachings of Xu into Thompson in the manner set forth above for, at least, this integration will enable one skilled in the art to fabricate a OLED which will eliminate the electron leakage into hole transport layer as is well known in the art.
Regarding Claim 21, the combination of Thompson and Xu teaches the organic electroluminescent device of claim 11, wherein the first conductive layer group (Thompson {115, 120, 125, 130}) further comprises a first electrode (115), a hole 120), a hole transport layer (125), and an electron blocking layer (130) which are successively formed (as shown in Fig. 1).  
Regarding Claim 22, the combination of Thompson and Xu teaches the organic electroluminescent device of claim 11, wherein the second conductive layer group (Thompson {140, 145, 150, 155, 160}) comprises a second electrode (160), an electron injection layer (150), an electron transport layer (145), and a hole blocking layer (140) which are successively formed (as shown in Fig. 1).  
Regarding Claim 23, the combination of Thompson and Xu teaches the organic electroluminescent device of claim 21, wherein the first electrode is an anode layer (Thompson “an anode 115” – [0037]).  
Regarding Claim 24, the combination of Thompson and Xu teaches the organic electroluminescent device of claim 22, wherein the second electrode is a cathode layer (Thompson “a cathode 160” – [0037]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson in view of Xu and in further view of Nazeeruddin et al. (US 20160226011 A1 – hereinafter Nazeeruddin).
Regarding Claim 14, the combination of Thompson and Xu teaches claim 11 from which claim 14 depends. The combination also teaches wherein the light emitting layer comprises a blue sub-pixel light emitting layer which is made of a fluorescent material (Thompson “The energy of OLED emission is may be close to the band-gap of HTL materials. The HOMO energy of the blue phosphorescent dopants is typically well 130 below layer 135).
But, the combination does not expressly disclose wherein the electron blocking layer is made of a material having a structure of a single aromatic amine containing a spirofluorene group. 
However, it is well known in the art to for an electron blocking layer is made of a material having a structure of a single aromatic amine containing a spirofluorene group as is also taught by Nazeeruddin (Nazeeruddin “one or more electron blocking material being selected from aromatic amine derivatives selected from triphenylamine, carbazole, N,N,(diphenyl)-N',N'di-(alkylphenyl)-4,4'-biphenyldiamine, (pTPDs), diphenylhydrazone, poly [N,N'-bis(4-butylphenyl)-N,N'-bis(phenyl)benzidine] (polyTPD), polyTPD substituted by electron donor groups and/or acceptor groups, poly(9,9-dioctylfluorene-alt-N-(4-butylphenyl)-diphenylamine (TFB), 2,2',7,7'-tetrakis-N,N-di-p-methoxyphenylamine-9,9' -spirobifluorene) (spiro-OMeTAD)” – [0072]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the forming of an electron blocking layer of a material having a structure of a single aromatic amine containing a spirofluorene group as is also taught by Nazeeruddin into the combination of Thompson and Xu.
The ordinary artisan would have been motivated to integrate the teachings of Nazeeruddin into the combination of Thompson and Xu in the manner set forth above for, at least, this integration will enable one skilled in the art to for an well-known electron blocking layer with good electron blocking property.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson, Xu in view of Inoue et al. (US 20180358577 A1 – hereinafter Inoue) and in further view of He et al. (US 20180354931 A1 – hereinafter He).
Regarding Claim 17, the combination of Thompson and Xu teaches claim 11 from which claim 14 depends. The combination also teaches wherein the light emitting layer comprises a green sub-pixel light emitting layer (Thompson “High efficiency red and green phosphorescent OLEDs” – [0008]) and the electron blocking layer located below the light emitting layer (Fig. 1 – EBL125 is below light emitting layer 130).
But, the combination does not expressly disclose light emitting layer made of a bipolar phosphorescent material, and the electron blocking is made of a material having a structure of a single aromatic amine containing a spirocyclic unit.
It is well known in the to form a light emitting layer made of a bipolar phosphorescent material as is taught by Inoue (Inoue Table 1 - Light emitting layer H: bipolar material d: phosphorescent material).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the forming of a light emitting layer made of a bipolar phosphorescent material as is taught by Inoue into the combination of Thompson and Xu.
The ordinary artisan would have been motivated to integrate the teachings of Inoue into the combination of Thompson and Xu in the manner set forth above for, at least, this integration will enable one skilled in the art to for an well-known light emitting layer with good fluorescent property.
Thompson, Xu and Inoue does not teach the electron blocking is made of a material having a structure of a single aromatic amine containing a spirocyclic unit.
However, it is well known in the art to form the electron blocking is made of a material having a structure of a single aromatic amine containing a spirocyclic unit which is also taught by He (“”The spirocyclic derivative of the present disclosure can be used in electronic devices as a functional material. Organic functional materials may be classified as a hole-injection material (HIM), a hole-transport material (HTM), an electron-transport material (ETM), an electron-injection material (EIM), an electron-blocking material (EBM)” – [0050] of He, also see [0042]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the forming of the electron blocking is made of a material having a structure of a single aromatic amine containing a spirocyclic unit which is also taught by He into the combination of Thompson, Xu and Inoue.
The ordinary artisan would have been motivated to integrate the teachings of He into the combination of the combination of Thompson, Xu and Inoue in the manner set forth above for, at least, this integration will enable one skilled in the art to for a well-known electron blocking is made of a material having a structure of a single aromatic amine containing a spirocyclic with good blocking property.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson in view of Xu and in further view of Domercq et al. (US 20130114269 A1 – hereinafter Domercq).
Regarding Claim 19, the combination of Thompson and Xu teaches claim 11 from which claim 19 depends. The combination also teaches wherein the light emitting layer comprises a blue sub-pixel light emitting layer (Thompson [0059] – “blue phosphorescent”) and a green sub-pixel light emitting layer (Thompson “High efficiency red and green phosphorescent OLEDs” – [0008]) and the electron blocking layer located below the blue sub-pixel light emitting layer (Thompson EBL 125 below light emitting layer 130 – Fig. 1) and hole blocking layer located above the light emitting layer (Thompson HBL 140 above light emitting layer 130 – Fig. 1).
But, the combination does not expressly disclose the electron blocking layer in blue sub-pixel has a thickness of 50A to 100A and the electron blocking layer located below the green sub-pixel has a thickness of 100A to 400A and the hole blocking layer located above the green sub-pixel has a thickness of 50A to 100A.  
However, it is well-known in the art to form the electron blocking layer in blue sub-pixel has a thickness of 50A to 100A and the electron blocking layer located below the green sub-pixel has a thickness of 100A to 400A and the hole blocking layer located above the green sub-pixel has a thickness of 50A to 100A as is also taught by Domercq (Domercq [0236] – “the substrate without scattering layer is incorporated into an OLED emitting a red, green or blue colour”. [0243] – “an electron blocking layer, EBL, having a geometric thickness equal to 10.0 nm (that is 100A)”. [0245] – “a hole blocking layer, HBL, having a geometric thickness equal to 10.0 nm (that is 100A)”).
Domercq into the combination of Thompson and Xu.
The ordinary artisan would have been motivated to integrate the teachings of Domercq into the combination of Thompson and Xu in the manner set forth above for, at least, this integration will enable one skilled in the art to for a well-known electron blocking and hole blocking layer in order to benefit from having good material properties of the EBL and HBL layers.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson, Xu in view of Nazeeruddin and in further view of Lee et al. (US 20170317290 A1 – hereinafter Lee).
Regarding Claim 15, the combination of Thompson, Xu and Nazeeruddin teaches claim 14 from which claim 15 depends.
But, the combination does not expressly disclose wherein a structural formula of the structure of a single aromatic amine is one or more selected from the group 
    PNG
    media_image3.png
    271
    523
    media_image3.png
    Greyscale
  
	The structure claimed in claim 15 appears to be related electron blocking layer – see page 2 of applicant’s submitted specification.
	Thompson is silent about the composition of the electron blocking layer 130.
	However, it is well-known in the art to use similar structures listed in claim 15 to OLED as is also taught by Lee:

    PNG
    media_image4.png
    272
    195
    media_image4.png
    Greyscale

See Lee in figures listed under para. [0135].
Lee into the combination of Thompson and Nazeeruddin.
The ordinary artisan would have been motivated to integrate the teachings of Lee into the combination of the combination of Thompson, Xu and Nazeeruddin in the manner set forth above for, at least, this integration will enable one skilled in the art to form the electron blocking layer with the material of Lee for its superior yield.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson in view of Inoue, He and in further view of Pfister et al. (US 20180006245 A1 – hereinafter Pfister).
Regarding Claim 18, the combination of Thompson, Xu, Inoue, He teaches claim 17 from which claim 18 depends.

    PNG
    media_image5.png
    421
    519
    media_image5.png
    Greyscale
  

	The structure claimed in claim 18 appears to relate to an electron blocking layer – see page 3 of applicant’s submitted specification.
Thompson is silent about the composition of the electron blocking layer 130.
	However, it is well-known in the art to use similar structures listed in claim 18 to OLED as is also taught by Pfister:

    PNG
    media_image6.png
    184
    139
    media_image6.png
    Greyscale

See Pfister – compounds listed under para. [0131].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the forming of the electron blocking layer with the material of Pfister into the combination of the combination of Thompson, Xu, Inoue, He.
The ordinary artisan would have been motivated to integrate the teachings of Lee into the combination of the combination of Thompson, Xu, Inoue, He in the manner set forth above for, at least, this integration will enable one skilled in the art to form the electron blocking layer with the material of Lee for its superior yield.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is (571) 270-0168 and email is mohammad.rahman5@uspto.gov. The examiner can normally be reached on Mon-Fri 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

       Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898

/MOIN M RAHMAN/Primary Examiner, Art Unit 2898